DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings were received on 9/9/20.  These drawings are acknowledged.
Response to Amendment
The amendments to the claims, in the submission dated 9/9/20, are acknowledged and accepted.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 9-10, 12-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sun et al. (US 2004/0227694).
Consider claim 1, Sun et al. disclose (e.g. figure 3) an apparatus for displaying a three-dimensional image, said apparatus comprising: 
a light field generating unit (3D, display volume), which is configured to receive an incident light beam and generate a three-dimensional light field; and 
an image revealing medium (transparent fluid medium), which is arranged to receive the three-dimensional light field generated by the light field generating unit (laser sources are used for the display), wherein the image revealing medium comprises a fluid with bubbles or particles suspended in the fluid (nano-particles and/or molecules are dispersed in a random, uniform fashion in the fluid like medium), wherein the bubbles or particles have a size in the range of 40-500 nm (particles are in the range of 1nm to 1000 nm) [0026, 0032].
Consider claim 2, Sun et al. disclose an apparatus, wherein the bubbles or particles have a size in the range of 40-200 nm (particles are in the range of 1nm to 1000 nm) [0026, 0032].
Consider claim 3, Sun et al. disclose an apparatus, wherein the bubbles or particles have a size in the range of 50-150 nm (particles are in the range of 1nm to 1000 nm) [0026, 0032]. 
Consider claim 9, Sun et al. disclose an apparatus, further comprising a container in which the image revealing medium is arranged, wherein at least a portion of a wall of the container is transparent for output of light scattered by the bubbles or 
Consider claim 10, Sun et al. disclose an apparatus, further comprising at least one channel connected to the container for transporting the image revealing medium into and out of the container (in order to be filled with the fluid the volume includes at least one channel) [0025-0026] 
Consider claim 12, Sun et al. disclose an apparatus, further comprising at least one calibration sensor, which is configured to receive light being transmitted through the image revealing medium for detecting an intensity of received light (the light sensors provide calibration and timing reference signals to maintain stable performance) as a measure of attenuation of a light beam propagating through the image revealing medium (sensors aid the displaying system to best coordinate the overlapping and scanning of the laser beams by providing the calibration and timing reference signals) [abstract, 0013, 0027].
Consider claim 13, Sun et al. disclose an apparatus, further comprising an optical system for transferring the light field generated by the light field generating unit into the image revealing medium (lasers are used a light sources) [0026-28, 0032].
Consider claim 14, Sun et al. disclose an apparatus, further comprising a controller unit for controlling the light field generating unit for controlling distribution of light in the three-dimensional light field output by the light field generating unit (the light sources can be steered) [0025-0026].
.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-8, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sun et al. (US 2004/0227694) in view of Watanabe (US 8,807,777).
Consider claim 4, Sun et al. does not explicitly disclose that the fluid is an aqueous liquid.  Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses an apparatus wherein the fluid is an aqueous liquid (liquid is typically water) [col. 4, lines 19-28].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the aqueous fluid, as 
Consider claim 5, Sun et al. do not explicitly disclose that the bubbles are filled with air or another gas comprising oxygen, nitrogen or carbon dioxide.  Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses bubbles that are typically filled with air [col. 4, lines 19-28].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun et al., to include the air bubbles, as taught by Watanabe, in order to control coloration and bubble discharge by the plurality of light-emitting/bubble producing units and to control the display or representation of the light generating block using a control system of a simple construction.
Consider claim 6, Sun et al. disclose an apparatus, wherein a size of the bubbles or particles in the fluid are selected (the size of the particles can be selected in the range of 1nm to 1000 nm) [0032].  However, Sun et al. do not explicitly disclose a concentration of bubbles or particles in the fluid is selected. Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses a concentration of bubbles or particles in the fluid is selected for providing an average distance between two adjacent bubbles or particles in the fluid (the timing and amount of bubbles is controllable such that an average distance is obtained; see figure 2) [col. 4, line 67 to col. 5, line 14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the device of Sun 
However, the modified Sun reference does not explicitly disclose that an optical attenuation constant is in the range of 10-200 dB/m for a wavelength of light of the light beam.  It is considered to be within ordinary skill of a person in the art to utilize routine experimentation to obtain an optimum or workable range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the average concentration of the bubbles or particles, in order to obtain a workable range of the optical attenuation constant of the particles in the display for optimum display conditions.
Consider claim 7, Sun et al. disclose an apparatus, wherein a size of the bubbles or particles in the fluid are selected (the size of the particles can be selected in the range of 1nm to 1000 nm) [0032].
However, Sun et al. do not explicitly disclose a concentration of bubbles or particles in the fluid is selected for providing an average distance between two adjacent bubbles or particles in the fluid below 200 µm. Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses a concentration of bubbles or particles in the fluid is selected for providing an average 
However, the modified Sun reference does not explicitly disclose the average distance between adjacent bubbles or particles is below 200 µm.  It is considered to be within ordinary skill of a person in the art to utilize routine experimentation to obtain an optimum or workable range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the average distance of the bubbles or particles, in order to obtain a workable range of the concentration of the particles in the display for optimum display conditions.
Consider claim 8, Sun et al. do not explicitly disclose a concentration of bubbles in the fluid is larger than 2*1014 bubbles / m3. Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses bubbles with a concentration [col. 4, lines 19-28].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to 
However, the modified Sun reference does not explicitly disclose the claimed concentration range.  It is considered to be within ordinary skill of a person in the art to utilize routine experimentation to obtain an optimum or workable range.  Note that the Court has held that where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation; see In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235.  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the instant invention to modify the concentration of the bubbles to be larger than 2*1014 bubbles / m3 in order to obtain a workable range of particles in the display for optimum display conditions.
Consider claim 11, Sun et al. do not explicitly disclose that the image revealing medium is arranged in the container to have an increasing concentration of bubbles or particles in a direction of propagation of light of the generated light field in the container.  Sun et al. and Watanabe are related as three dimensional display devices utilizing particles or bubbles.  Watanabe discloses the image revealing medium is arranged in the container to have an increasing concentration of bubbles or particles in a direction of propagation of light of the generated light field in the container (the timing and amount of bubbles is controllable; see figure 2) [col. 4, line 67 to col. 5, line 14].  It would have been obvious to a person of ordinary skill in the art before the effective filing date of the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JADE R CHWASZ whose telephone number is (571)272-8199. The examiner can normally be reached 6:00 am to 3:30 pm, M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571-272-2434. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 
JRC/JADE R CHWASZ/Primary Examiner, Art Unit 2872